     Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.151 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

L T TUCKER,

                      Plaintiff,                   Case No. 2:19-cv-170

v.                                                 Honorable Janet T. Neff

CORIZON CORRECTIONAL
HEALTHCARE, INC. et al.,

                      Defendants.
____________________________/

                    OPINION ADDRESSING AMENDED COMPLAINT

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s First Amendment retaliation claims, his Fourteenth

Amendment due process claims, and his FDCA claim.

                                          Discussion

I.       Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Baraga Correctional Facility (AMF) in Baraga, Baraga County, Michigan. The
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.152 Page 2 of 7



events about which he complains, however, occurred at the Marquette Branch Prison (MBP) in

Marquette, Marquette County, Michigan. The Court screened Plaintiff’s original complaint and

entered an opinion and order dismissing Plaintiff’s First Amendment retaliation claims with

prejudice (ECF Nos. 10 and 11). The Court then stayed the case and referred Plaintiff’s Eighth

Amendment claims to early mediation (ECF No. 14). An order removing the case from early

mediation was entered on January 29, 2020 (ECF No. 18).

               Currently before the Court is Plaintiff’s amended complaint (ECF No. 7), which

adds claims under the Fourteenth Amendment, the Federal Food, Drug and Cosmetic Act (FDCA),

and state law. In addition, some of the parties named in Plaintiff’s amended complaint are different

from those named in his initial complaint.

               In Plaintiff’s amended complaint, he states that he is suing Corizon Correctional

Healthcare, Inc., Chief Medical Officer Carmen McIntyre, Assistant Medical Officer James

Blessman, and Medical Staff Person Derek J. Falk. Plaintiff also sues Petty Prison Nurses D.

Anderson, Unknown Coffinger, Unknown Dutiel, Unknown Simpson, D. Turner, and Unknown

Haynes.

               Plaintiff alleges that he is a sixty-five year-old African American who suffers from

insulin dependent type II diabetes, diabetic peripheral neuropathy, hypertension, glaucoma, and

hepatitis. Plaintiff states that he suffers from severe nerve pain in his feet and legs as a result of

the diabetic neuropathy. On July 20, 2018, he spoke with Defendant Falk and described the nerve

pain that he had been experiencing. Defendant Falk stated that he would submit a request to the

Pain Management Committee for Plaintiff to receive Lyrica. The generic name for Lyrica is

Pregabalin. Plaintiff told Defendant Falk that if he did not receive treatment for his pain, he was

going to file a grievance on Corizon. Plaintiff contends that a prescription for Neurontin 600 mg



                                                  2
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.153 Page 3 of 7



three times a day had previously been approved for him by the Pain Management Committee, and

that the prescription did not expire until November 16, 2019. Plaintiff alleges that as a result of

an unwritten pattern and practice of denying needed pain medication, each of the named

Defendants repeatedly denied him his prescribed pain medication. Plaintiff states that this denial

resulted in continuous pain and deterioration of the nerves in his legs and feet.

               Plaintiff claims that Defendants acted with deliberate indifference in violation of

the Eighth Amendment, and that they retaliated against him in violation of the First Amendment.

As noted above, Plaintiff also asserts claims under the Fourteenth Amendment, the Federal Food,

Drug and Cosmetic Act (FDCA), and state law. Plaintiff seeks compensatory and punitive

damages, as well as declaratory and injunctive relief.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court
                                                  3
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.154 Page 4 of 7



to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                In Plaintiff’s amended complaint, as in his original complaint, Plaintiff asserts that

he has been denied pain medication for his serious medical condition since July of 2018, despite

the fact that he had a prescription for Neurontin which did not expire until November 16, 2019.

Plaintiff specifically alleges that each of the named Defendants were involved in the denial of his

prescribed medication. The Court concludes that these allegations are sufficient to state a claim

under the Eighth Amendment.

IV.       Retaliation

                Plaintiff’s retaliation claims are substantively identical to those asserted in his

original complaint. Plaintiff claims that Defendants retaliated against him for threatening to file a

grievance by refusing to give him pain medication. Retaliation based upon a prisoner’s exercise

of his or her constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d

                                                   4
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.155 Page 5 of 7



378, 394 (6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a

plaintiff must establish that: (1) he was engaged in protected conduct; (2) an adverse action was

taken against him that would deter a person of ordinary firmness from engaging in that conduct;

and (3) the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover,

a plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)).

               Temporal proximity “may be ‘significant enough to constitute indirect evidence of

a causal connection so as to create an inference of retaliatory motive.’” Muhammad v. Close, 379

F.3d 413, 417-18 (6th Cir. 2004) (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)).

However, “[c]onclusory allegations of temporal proximity are not sufficient to show a retaliatory

motive.” Skinner v. Bolden, 89 F. App’x 579, 580 (6th Cir. 2004).

       Moreover, Muhammad does not stand for the proposition that temporal proximity
       alone is sufficient to create an issue of fact as to retaliatory motive. In Muhammad
       the Sixth Circuit did not resolve the issue, but merely observed that “temporal
       proximity alone may be ‘significant enough to constitute indirect evidence of a
       causal connection so as to create an inference of retaliatory motive.’” Id. at 418
       (quoting DiCarlo v. Potter, 358 F.3d 408, 422 (6th Cir.2004) (emphasis added).
       Even if temporal proximity may in some cases create an issue of fact as to
       retaliatory motive, it would only be sufficient if the evidence was “significant
       enough.” Plaintiff’s conclusory and ambiguous evidence is not “significant
       enough” to create an issue of fact as to retaliatory motive.

Brandon v. Bergh, 2010 WL 188731, slip op. at 1 (W.D. Mich., Jan. 16, 2010).

               Plaintiff’s retaliation claim was addressed in the Court’s initial opinion dated

December 13, 2019. Because the substance of the allegations raised in Plaintiff’s amended

complaint are identical to the original complaint, the Court’s conclusion on those claims is

unchanged.    Defendant Falk told Plaintiff that he would recommend Lyrica to the Pain


                                                5
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.156 Page 6 of 7



Management Committee. At this point, Plaintiff told Defendant Falk that he planned to file a

grievance on Defendant Corizon if he did not get appropriate treatment for his pain. Plaintiff

claims that he was not given his prescribed pain medication following this discussion. As noted

previously by the Court, there was already a question regarding whether Plaintiff would receive

pain medication at the time he threatened to file a grievance. Nothing in Plaintiff’s amended

complaint supports a finding that any of the named Defendants acted with a retaliatory motive.

Therefore, Plaintiff’s retaliation claims are properly dismissed.

V.     Fourteenth Amendment

               Plaintiff claims that the denial of his medication violated his rights under the

Fourteenth Amendment. Any Fourteenth Amendment due process claim for denial of Plaintiff’s

prescription drug is redundant to his Eighth Amendment claim. Where, as here, Plaintiff is not a

pretrial detainee, but a convicted prisoner, the Eighth Amendment is the primary source of

substantive protection. Graham v. Connor, 490 U.S. 386, 395, fn. 10 (1989). See also Dodson v.

Wilkinson, 304 F. App’x 434, 438 (6th Cir. 2008) (because the Eighth Amendment supplies the

explicit textual source of constitutional protection for claims governing a prisoner’s health and

safety, the plaintiff’s substantive due process claim was subject to dismissal).

VI.    Federal Food, Drug and Cosmetic Act (FDCA)

               Plaintiff claims that Defendants conduct violated the Federal Food, Drug and

Cosmetic Act (FDCA). However, in enacting the FDCA, Congress not only declined to create a

private cause of action, but also affirmatively required that any action to enforce the FDCA “shall

be by and in the name of the United States” (21 U.S.C. § 337(a)), thereby mandating that the FDCA

and its implementing regulations be “enforced exclusively by the Federal Government.” Aaron v.

Medtronic, Inc., 209 F. Supp. 3d 994, 1009 (S.D. Ohio 2016), citing Buckman Co. v. Plaintiffs’

Legal Comm., 531 U.S. 341, 352 (2001). Therefore, this claim is properly dismissed.

                                                 6
  Case 2:19-cv-00170-JTN-MV ECF No. 26 filed 02/20/20 PageID.157 Page 7 of 7



VII.      State Law Claims

                Finally, Plaintiff asserts violations of state law. Claims under § 1983 can only be

brought for “deprivation of rights secured by the constitution and laws of the United States.” Lugar

v. Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section 1983 does not provide redress for a

violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown,

27 F.3d 1162, 1166 (6th Cir. 1994). Plaintiff’s assertion that Defendants violated state law

therefore fails to state a claim under § 1983. In determining whether to retain supplemental

jurisdiction over state law claims, “[a] district court should consider the interests of judicial

economy and the avoidance of multiplicity of litigation and balance those interests against

needlessly deciding state law issues.” Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Because Plaintiff’s state law claims concern the same issues as those involved in

his Eighth Amendment claims, the Court will exercise supplemental jurisdiction over his state-law

claims.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s claims under the FDCA and his claims under the First and

Fourteenth Amendments will be dismissed for failure to state a claim, under 28 U.S.C. §§

1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s Eighth Amendment and state law

claims against each of the named Defendants remain in the case.

                 An order consistent with this opinion will be entered.



Dated:      February 20, 2020                         /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge



                                                 7
